DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I in the reply filed on 11/24/21 is acknowledged.
                                   Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 1, “the tea particles” lacks antecedent basis.  It is not clear if the “particulate processed product of tea” (preamble) encompasses only tea particles.  There is no reference or basis as to the amount of tea particles that exist in the particulate processed product of tea.   Furthermore, it is not clear if the “20%..less” is based on the total weight of the particulate processed product of tea or whether same is based on 20% or less fine powder of all the particulates of the composition that are tea.   Additionally, it is not clear if “tea particles” refers only to tea specifically or to any ingredient (i.e. particles of the tea product wherein all particles/ingredients are considered “tea particles”).
                                           Claim Rejections - 35 USC § 102
4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.      Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (Published U.S. Application No. 2006/0062886).          Takeda discloses a particulate processed product of tea, wherein the particulate processed product of tea comprises fine tea powders (from tea leaves) having a particle diameter of 5-30 microns (e.g. claims 1).  As for the amount of said fine tea powder, Takeda further discloses the tea product having 0.1 to 20% tea leaf powder (e.g. paragraph 17), the entire range falling within the range called for in instant claim 1., a range that overlaps that called for in instant claim 1.           Regarding claim 4, Takeda discloses the tea as being green tea (e.g. claim 4), therefore, inherently unfermented.         Regarding claim 12, Takeda also discloses the product being a powder (e.g. Abstract).         Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (Published U.S. Application No. 2006/0062886).
           Regarding claim 5, Takeda discloses a tea particle amount of 0.1-20% (paragraph 17), a range that overlaps that called for in instant claim 5 (i.e. 15% and less).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any tea powder amount within the recited range (i.e. 0.1-20%) as a matter of preference including the value of 15% or less as called for in instant claim 5.  8.        Claims 1-4, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR (KR 10-1758346).           KR discloses a particulate processed product of tea, wherein the particulate processed product of tea comprises fine tea powders (from tea leaves) having a particle diameter of 20 microns or less (e.g. claim 1) wherein same also includes rice powder  and dextrin powder.  As for the amount of said fine tea powder, KR discloses a tea particle amount of 20-45%, a range that overlaps that called for in instant claim 1.  Absent a showing of unexpected results, it would have been obvious to one having                                                          Double Patenting
9.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
10.       Claims 1-4, 6, 7, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 12-15 of copending Application No. 16/997591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or broadly encompass the limitations of said claim of copending Application No. 16/997591.  Although said claims of copending Application No. 16/997591 (see claim 1) further include limitations regarding sphericity values of the tea particles, said instant claims, as recited, broadly include same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
February 24, 2022